Title: From Alexander Hamilton to the President and Directors of the Bank of the United States, 1 April 1793
From: Hamilton, Alexander
To: President and Directors of the Bank of the United States



Treasury DepartmentApril 1. 1793.
Gentlemen

The Government has a considerable payment to make at Amsterdam in June next. The provision for the purpose hitherto made falls short of the object; and it is desirable for perfect safety not to delay the remitting of funds from hence beyond the Packet of the present month—though I have great reason to believe that a loan at Amsterdam will have furnished the requisite means independent of remittances from the United States.
In this situation, I am unwilling to place out of the power of the Treasury for current exigencies a greater sum than has been already applied to the purpose, and yet I wish to avoid every species of embarrassment to our Commissioners in the event of a loan not having been made.
I have thought that an arrangement of the following kind—while it would answer my purpose, might not be inconvenient to the Bank—viz
That the Bank should furnish me with bills upon their Correspondents, in London, at Par, for 100.000 Dollars. These Bills to be remitted to the Commissioners of the United States at Amsterdam with instruction to cancel and return them in case they should be otherwise possessed of adequate funds, and to give immediate notice to your Agents in London that this has been done. The Credit to the United States for the amount to be suspended, until I receive advice concerning the expected loan. If one has been negotiated so as to render it certain that the bills will not be wanted, the Bank, upon notice of this, to cause the Credit which had been suspended to be given; upon a stipulation from this Department that the bills shall not be made use of, but shall be returned cancelled and surrendered to the Bank.
If in the mean time the current market price of Bills should rise to par, so as to afford an opportunity to the Bank of selling at that rate—it shall then be in the option of the Bank to consider the bills as absolutely sold to the Treasury at Par; giving notice to me of their having made this election.
If desired by the Directors, I shall be willing to agree that if the bills shall be made use of, the Credit to be given to the Bank for them shall correspond with the amount of guilders which they shall produce at Amsterdam at the rate of 36 ⁴⁄₁₁ Ninetieths of a Dollar per Guilder.
I shall think it reasonable also to fix a period (say sixty days) within which the information that the bills are to be returned shall be given or the purchase on account of the Government become absolute.
I have the honor to be   Gentlemen, with respectful consideration, Your Obedt Servt.

Alexander Hamilton
The President and Directorsof the Bank of the United States.

